KENNISH, J.
The petitioner, H. P. Creasy, presented his application for a writ of habeas corpus to a member of Division No. 2 of this court, in vacation, alleging in his petition that he was unlawfully imprisoned and restrained of his liberty by the sheriff of Boone county. The writ was granted as prayed,' and made returnable to said Division No. 2, at the October term thereof, 1911. In due time the sheriff made return, whereupon the petitioner filed a reply, which, under the agreed statement of facts, may be treated as a demurrer to the return. The case was submitted for decision upon an agreed statement of facts which fully covers every question presented for decision. Roy, C., sitting in said division and to whom the case was assigned, submitted an opinion, concurred in by Blair, C., sustaining the judgment of the trial court committing the petitioner for contempt, and remanding him to the custody of the sheriff. That opinion is in accord with the cases of State ex inf. v. Shepherd, 177 Mo. 205, and Railroad v. Gildersleeve, 219 Mo. 170, hereinafter referred to. Without adopting that opinion as the opinion of this court (there being grave questions involved, heretofore decided by a divided Court in Banc contrary to the views of Division Two) the cause was transferred by said division to the Court in Banc, where it was again argued and submitted, and assigned to the writer for an opinion.
*685Before the case was so assigned in Banc, an opinion dissenting from that prepared by Rot, C., was filed by my learned associate, Graves, J. After an examination of the record and the questions of law involved, I have concluded that the opinion filed as a dissent contains such an exhaustive review of the law and is so sound in its reasoning and conclusions that it would be useless to attempt to add thereto. I shall therefore set out, as a statement of the case, the agreed statement of facts filed by the parties hereto, and adopt, as the opinion, what was thus filed by Graves, J., as a dissent.
.AGREED STATEMENT OP FACTS.
“It is agreed by and between petitioner and respondent herein, for the purpose of avoiding the necessity of taking testimony, that this, cause shall be submitted to the court upon the following statement of facts, which it is agreed, if the evidence were taken, would be disclosed by the evidence; it being further agreed that any fact hereinafter set forth may be objected to for irrelevancy or immateriality in the argument and submission of this cause, by either party hereto.
“It is further agreed that respondent waives no right to object to the consideration of the facts leading up to and surrounding the commitment of petitioner.
“1. That the grand jury called at the October term of the Boone county circuit court, 1911, before which petitioner was called as a witness, was a duly called and qualified grand jury and that W. F. Robinson was the duly authorized and acting foreman of said grand jury.
“2. That H. P. Creasy was duly subpoenaed before the grand jury on the 4th day of October, 1911. That at the time said Creasy appeared before said *686grand jury, said grand jury had under consideration the investigation of the illegal sale of intoxicating liquors in Boone county by divers and sundry persons.
“That petitioner was then asked the following questions by the'foreman of said grand jury: ‘Q. 1. H. P. Creasy, did you on September 22, 1911, buy one pint of whiskey for Jimmy, the tailor that works for Harrell? Q. 2. H. P. Creasy, did you on Thursday, September 21, 1911, about six o’clock p. m., buy one pint of whiskey for Tom Newby, from the negro, Squire Bannister, at Tom Morris’s drugstore?’
“That said H. P. Creasy replied to said questions that he did not remember whether he did, on September 22, 1911, buy one pint of whiskey for Jimmy, the tailor that works for Harrell, and did not remember whether he did, on Thursday, September 21, 1911, about six o’clock p. m., buy one pint of whiskey from the negro, Squire Bannister, at Tom Morris’s drugstore.
“That upon being further asked and commanded to answer, he made the following reply to the aforesaid questions: Answer to question No. 1: ‘I could not say; possibly I did.’ Answer to question No. 2: ‘I could not say; probably I did.’
‘ ‘ That the said H. P. Creasy was released and discharged from attendance upon said grand jury, but thereafter, on the afternoon of said date, to-wit, October 4, 1911, he was again .summoned to appear before said grand jury and again the questions above referred to, number 1 and number 2, were asked him, and that on this occasion, being the second time he had appeared before said grand jury, petitioner made the same answer, to-wit: Answer to question number 1: ‘I could not say; possibly I did.’ Answer to question number 2: ‘I could not say; probably I did.’
“That thereupon the foreman of the grand jury, W. F. Robinson, wrote out said questions and answers set forth in ‘Exhibit B,’ attached to petitioner’s ap*687plication for the writ of habeas corpus herein, which questions and answers as there referred to are as follows :
“ ‘Number 1. H. P. Creasy, did you on September 22, 1911, buy one pint of whiskey for Jimmy, the tailor who works for Harrell? Answer. I could not say; possibly I did. Number 2. H. P. Creasy, did you on Thursday, September 21, 1911, about six o’clock p. m., buy one-half pint of whiskey for Tom Newby, from the negro, Squire Bannister,' at Tom Morris’s drugstore? Answer. I could not say; probably I did.” The above questions were asked the witness, Hi P. Creasy, and he made the answers above recorded, which are not satisfactory answers to the grand jury. W. F. Robinson, Foreman.’
“These questions and answers were sent by the foreman of the grand jury as above set forth to the Hon. David H. Harris, judge of the Boone county circuit court then in session, and the court notified the grand jury that the witness was bound to answer these questions, ‘yes’ or ‘no;’ that when the foreman of the grand jury so informed Creasy that, his answers must be ‘yes’ or ‘no,’ he stated that he could not answer the questions ‘yes’ or ‘no.’
“Said H. P. Creasy was then taken before the Hon. David H. Harris, judge of the court aforesaid, and while said court was in session, and he was asked by the court if he fully understood the questions, to which he replied that he did. To refresh his memory he was then asked by the court if he knew the persons mentioned in the questions and if he was in Columbia on the dates named, to which he replied in the affirmative. He was then asked if he was afflicted with a defective memory, to which he replied that his memory was as good as it ever was. It was then explained to him by said court that what the grand jury wanted was an unequivocal answer to their questions, that is, yes or no, and that the events being of such *688recent occurrence lie certainly should be able to remember them. He then replied to said court, ‘I can’t give them any different answer — this is the best I can do for you.’ And from his manner of replying to the court’s questions and from his general demeanor while before the court, there was no question in the mind of the court that the witness was wilfully and knowingly withholding proper information sought by the grand jury, and that the answer was considered by the court to be evasive and equivocal, and was considered by the court simply a subterfuge to avoid answering at all, and in the opinion of the court amounted to a refusal to answer, and so believing and holding, the court adjudged him guilty of contempt as set out in the order, a copy of which is attached to respondent ’s return.
“3. That respondent holds petitioner by virtue of the order and judgment of the circuit court of Boone county, Missouri, duly entered of record on the 4th day of October, 1911, by the clerk of said court, and a certified copy thereof under the hand and seal of the clerk of sfiid court made out and delivered to this respondent as sheriff of, Boone county, Missouri, and that respondent holds petitioner under no other warrant, commitment or authority other than the order and judgment aforesaid and the certified copy of said order and judgment delivered to said respondent by the clerk of said court as aforesaid. ’ ’
OPINION.
“I. First: I do not agree that the judgment of the court nisi in contempt proceedings is conclusive in this court upon the facts, when issues as to the facts are made upon the hearing of the writ of habeas corpus.
“The writ of habeas corpus has a peculiar constitutional sanctity, which this court will not permit *689to be frittered away by any judicial ascertainment of the facts, except the ascertainment made by the court trying the case under this peculiar writ of right. Our constitutional provision as to writs of habeas corpus has a deep-seated meaning. It was lodged there for the sole purpose of affording one deprived of liberty the right to have the cause of his detention investigated, and, too, whether such detention was upon the judgment of a court, or was upon some other alleged authority. To say that the committing court, in contempt proceedings, can absolutely conclude an investigation of the facts by the tribunal hearing the writ of habeas corpus, is giving the judge whose court has been the target of an alleged contempt, more power than our Constitution ever contemplated.
“If such be the law, the only thing left for the court hearing the writ of habeas corpus, is to determine whether the judgment and writ of commitment are regular upon their face. If they are, then the prisoner must be remanded, it matters not how flagrantly the offended judge may have disregarded the facts. Judgments in contempt proceedings are in a measure different from other judgments. They are judgments entered by one not altogether disinterested. They may not be cool, dispassionate judgments, but may be shaded by the feelings of one presiding over a court thought to have been outraged by the conduct of a person in attendance upon such court. Human liberty is too sacred under our Constitution to say that, under a judgment emanating from such a source, the actual facts are not for review in the court trying the writ of habeas corpus. Mere jurisdiction of the person and the subject-matter is not and should not be the test of a valid judgment in a contempt proceeding. This is the test in ordinary judgments, but out of respect for constitutional provisions with reference to the writ of habeas corpus, many courts have gone fur*690tlier and as to contempt judgments have said that in order to sustain the contempt judgment, it must not only he shown that the court.had jurisdiction of the person, and of the subject-matter, i. e., contempt, but that it must be shown that under both the law and the facts the particular judgment could be sustained.
“A learned discussion of this exact point is found from the pen of Davidson, P. J., of the Texas Court of Criminal Appeals, in the case of Ex parte Duncan, 62 S. W. 758. In the course of his opinion in that case Judge Davidson says:
í í < There is nothing in evidence before this court, outside the facts recited in the judgment entered on the 21st of March, which shows that relator made use of any language in any way discourteous, or which could have been, under the circumstances, construed in any other way than an indignant protest of .an unoffending citizen against the unlawful arrest and humiliation to which he had been subjected, without legal authority, nor Was his manner offensive or discourteous, but, upon the contrary, all the evidence (the facts recited in the judgment excepted) shows that neither his language nor his manner was in any respect offensive, such as to form the basis for the proceeding in contempt. A judgment which is void is conclusive of nothing, and may be the subject of inquiry in a collateral proceeding. The recited facts therein are not binding in any way nor for any purpose. Nor can the court make contempt of that which is not contempt (Church, Hab. Corp., sec. 152); and every attempt to do so would be in excess of authority or jurisdiction, as much so as if the court had no authority or power to punish for contempt, either in relation to the person or subject-matter. There must be contempt in order to justify punishment for that offense. ‘ ‘ There are three essential elements necessary to render conviction valid. These are that the court may have jurisdiction over the subject-matter, the per*691son of the defendant, and the authority to render the particular judgment. If either of these essential elements are lacking, the judgment is fatally defective, and the prisoner held under such judgment may he released on habeas corpus.” [Ex parte Degener, 30 Tex. App. 576; Ex parte Taylor, 34 Tex. Cr. R. 591; Ex parte Tinsley, 37 Tex. Cr. R. 517; Ex parte Kearby, 35 Tex. Cr. R. 531; Id., 35 Tex. Cr. R. 634; Brown, Jur., secs. 109, 110; Ex parte Lake, 37 Tex. Cr. R. 656.] “ Some of the older authorities regard jurisdiction of the matter and the prisoner sufficient to give the court jurisdiction to pronounce the judgment, which could not be successfully assailed by this writ. The rule now, supported by high and abundant authority and excellent reason, is that the court must not only have jurisdiction over the person and the matter, but authority to render the particular judgment. The judgment is not conclusive upon the question of the authority of the court to render it. ' That, as well as any other matter which would render the proceedings void, is open to inquiry. ’ ’ [7 Am. and Eng. Ency. Law (2 Ed.), 36; People v. Liscomb, 60 N. Y. 559; People v. Court of Oyer and Terminer, 101 N. Y. 245, 54 Am. Rep. 691; Ex parte Degener, 30 Tex. App. 566; Holman v. Mayor, 34 Tex. 668; Ex parte Fisk, 113 U. S. 713.]
“Jurisdiction of the person and the subject-matter are not alone conclusive, but the authority of the court to render the particular judgment is the subject of inquiry; and if, upon a review of the whole record, it appears that a judgment’unwarranted by law was entered, the party thus placed in contempt will be released under the writ of habeas corpus. [Same authorities.] Among other jurisdictional defects is also found the following: The infliction of punishment in excess of that allowed by law. [Ex parte Edwards, 11 Fla. 174; Haines v. Haines, 35 Mich. 138; People v. *692Liscomb, 60 N. Y. 559; In re Patterson, 99 N. C. 407; In re Walker, 82 N. C. 98; Com. v. Newton, 1 Grant Cas. 453; In re Pierce, 44 Wis. 411; as also where the commitment is for an indefinite time. Ex parte Kearby, 35 Tex. Cr. R. 531; Yoxley’s Case, 1 Salk. 351; Rex v. James, 5 Barn. & Ald. 894, 7 E. C. L. 292; Cromartie v. Commissioner, 85 N. C. 211; In re Hammel, 9 R. I. 248; In re Leach, 51 Vt. 630; People v. Pirfenbrink, 96 Ill. 68; State v. Myers, 44 Iowa, 580; Bickley v. Com., 2 J. J. Marsh, 575; Ex parte Alexander, 2 Am. Law Reg. (O. S.) 44; In re Watson, 3 Lans. 408; Com. v. Roberts, 4 Pa. Law J. 126.]
“ ‘If the judgment is not conclusive upon the question of the authority of the court to render it when the facts are not therein recited, then the recitation or partial recitation of the facts in such judgment, and upon which it is predicated, will not add anything more to its sanctity than if unrecited, and such judgment, is as much the subject of attack as if such facts were entirely omitted. If the unrecited facts would not or do not authorize the particular judgment rendered, then the mere recitation of the same facts in the judgment will not make it valid, nor add strength or vitality to it. If the judgment is- void, in either event it is the subject of inquiry in a habeas corpus proceeding, and it must be void to be so attacked. [Authorities supra.] In Parker’s Case, 35 Tex. Cr. 12, this question was expressly decided. The judgment in that case recited, as á fact that the court adjourned on May 14, 1892, and it was attacked on habeas corpus on the ground that this recitation was false, in that the court as a matter of fact did not adjourn on May 14, but did adjourn after twelve o’clock at night of said day, which rendered the judgment void, because said court by law was necessarily terminated at midnight of said day. The contention was that the verdict was returned into court after twelve o’clock at night, and on this issue the case was tried *693by that court. If the verdict was returned after twelve o’clock at night, it was void, because as stated above, the term of the court had necessarily terminated at the hour of midnight, and before the verdict was rendered. The recitation of fact in the judgment, if frne, constituted the verdict a legal one, and the judgment valid. It was contended in that case, as it is in this, that the recitation of the fact in the judgment was conclusive, and not subject to attack in the habeas corpus proceeding. That court, however, held otherwise, and that it was permissible “to go behind the record, and probe into the very truth of the matter,” etc. Judge Henderson, delivering the opinion of the court, uses this language: “Notwithstanding the recitals in the judgment in this case, we hold that it is competent, under the writ of habeas corpus, to go behind the record, and probe into the very truth of the matter, as to whether an act purporting to have been done during the term was in fact done during the time recited by the record.” See, also, Ex parte Juneman, 28 Tex. App. 488; White’s Ann. Code Cr. Proc., sec. 98, subsecs. 6, 7, also sections 130 and 131, for collated authorities, as well as the authorities cited supra. After hearing the facts in that case, the court sustained the judgment of the trial court. The Parker case, then, is authority for the further proposition that we will hear the facts on controverted issues of this character, and where there is a conflict in the evidence, which may or- may not support the judgment, and there is sufficient evidence to support the judgment, that we will not disturb the ruling of the trial court. The writer did not participate in the decision of the Parker case, as will be seen by the report of that case. That case is decisive against the State’s contention that the recitation of the facts in the judgment is conclusive, and cannot be attacked on habeas corpus, and that case must follow the unbroken line of decisions in this State since Ex parte Degener, supra. The *694same rule obtains as to orders, etc., of the court. [See Ex parte Lake, 37 Tex. Cr. R. 656.] ’
“In Ex parte Irvine, 74 Fed. l. c. 959, Taft, Circuit Judge, said:
“ ‘Tbe first question for consideration in tbis bearing is bow far tbis court may look beyond tbe commitment and its recitals into tbe evidence and circumstances upon wbicb tbe committing court acted. It is and must be conceded that tbe court bad full jurisdiction to try tbe indictment, to issue tbe subpoena wbicb brought tbe witness to tbe stand, and to direct bim to be. sworn. It bad jurisdiction over tbe defendants and over tbe cause. But tbe act of tbe court here complained of, while in tbe course of tbe trial of tbe indictment and of tbe defendants, concerned one who was not a party to tbe proceeding; and tbe jurisdiction of tbe court with reference to tbe witness is distinct from, though it grows out of, tbe jurisdiction to try tbe indictment. It is possible that tbe witness, by a direct proceeding in error as from a criminal case, might have tbe validity of bis sentence inquired into by an appellate court. Whether tbis be true or not, it is unnecessary to decide. It is clear that tbe decisions of tbe Supreme Court require tbis court to bold that, upon such a question as tbis, tbe testimony and facts upon which tbe court acted in committing tbe witness may and must be considered by tbe court before wbicb tbe validity of tbe commitment is to be tested in a collateral way upon habeas corpus. In tbe Counselman case, tbe whole proceeding, together with all tbe evidence given by tbe witness and tbe action of tbe court, was examined on habeas corpus. In tbe case of Ex parte Fisk, 113 U. S. 713, tbe question was on habeas corpus to determine tbe validity of tbe commitment for contempt of a party defendant to an action removed to tbe Federal court from tbe State court in New York, for bis refusal to answer a question put to bim in a proceeding author*695ized by a statute of tbe State for tbe examination of defendants before a master prior to the trial. In that ease tbe court held that tbe Statutory procedure was not applicable to tbe Federal court, and therefore that tbe court was without power to compel a witness to answer in such proceeding, and that the commitment was void. In that case tbe entire proceeding before tbe circuit court was considered by tbe Supreme Court. Tbe question whether tbe statute applied to tbe examination of witnesses in a Federal court was a mere matter of procedure, which, with reference to tbe cause under consideration by tbe court, could not affect its jurisdiction. It bad tbe power to decide whether that procedure should be followed in tbe cause, and a judgment rendered by it in tbe cause would not have been void, even though reached by evidence obtained in accordance with tbe State statute; but when tbe statute was used as tbe basis for a commitment for contempt by a witness who declined to answer, its application to tbe Federal practice did affect tbe power and jurisdiction of tbe court to commit tbe witness whose testimony was invoked under it. In tbe light of tbe Counselman case and tbe case of Ex parte Fisk, tbe duty of this court to examine into and consider tbe facts upon which tbe trial court acted in committing tbe petitioners cannot be doubted.- If tbe petitioners, in their refusal to answer tbe questions, were within tbe protection of tbe Fifth Amendment of the Constitution, tbe power of tbe court to commit them for their refusal was exceeded, and tbe invalidity of tbe commitment may be declared in this collateral inquiry.’
“So, too, in this State, Sherwood, J., has gone into the question. In Ex parte O’Brien, 127 Mo. l. c. 489, he says:
“ ‘But there are other grounds to be now examined which go to the validity of tbe commitment in question. Our Habeas Corpus Act contains a section which declares that: “No court under tbe provisions *696of this chapter, shall in any other matter have power to inquire into the legality or justice of any process, judgment, decree or order of any court legally constituted, nor into the justice or propriety of any commitment for contempt, made by any court, officer or body, according to law, and plainly charged in such commitment as hereinbefore provided.’ ” [Sec. 5379.]
“ ‘Notwithstanding this provision, however, it has' been ruled in New York, upon a similar statute, that a party committed has “an undoubted right to show that the committing magistrate acted without authority; and this is so, notwithstanding the commitment recite the existence of the necessary facts to give jurisdiction. No court or officer can acquire jurisdiction by the mere assertion of it, or by falsely alleging the existence of facts on which jurisdiction depends.” [People v. Cassels, 5 Hill, 164.] See, also, Welch v. Nash, 8 East, l. c. 403, as to the inability of assertions made on the record to create facts.
“ ‘The force and effect of the statute of New York, as already adverted to, were elaborately discussed in People ex rel. v. Liscomb, 60 N. Y. 559, where People v. Cassels, supra, was quoted from with approval, and it was there said that: ‘ ‘ The prohibition of the forty-second section of the Habeas Corpus Act, forbidding the inquiry by the court or officer, into the legality of any previous judgment, decree or execution specified in the twenty-second section, does not and cannot, without nullifying,, in good measure, the provisions of that and other sections of the act, take from the court or officer the power, or relieve him from the duty of determining whether the process, judgment, decree or execution emanated from a court of competent jurisdiction; and whether the court making the judgment or decree, or issuing the process, had the legal and constitutional power to give such judgment, or send forth such process. It simply prohibits the review of the decision of a court of competent jurisdiction. . . . *697The inquiry is, necessarily, in every case, whether the process is void, and the officer or court having jurisdiction of the writ must pass upon it. If a process good in form issued upon a judgment of a court having jurisdiction, either general or limited, must in all cases be assumed to be valid until the judgment be reversed upon error, the remedy by writ of habeas corpus will be of but little value.” And that the relief afforded at common law by “this, the greatest of all writs,” is, under the Constitution beyond the pale of legislative*discretion and should not be “shorn of its power and its glory by a subtle and metaphysical interpretation; rather should it receive a liberal construction, in harmony with its grand purpose, and in disregard, if need be, of technical language used.”
“ ‘An author already quoted says: “But, while it is held in many of the earlier cases, that if a court has jurisdiction of the person, place, and subject-matter, its judgment cannot be successfully attacked upon habeas corpus, other courts hold that jurisdiction of the person, place, and subject-matter are not alone conclusive, and that the jurisdiction of the court to render the particular judgment in question is a proper subject of inquiry. A court may have authority to hear and determine a case, but its determination or judgment must be within the confines of the law, and such power does not authorize it, simply because it has jurisdiction to render some judgment in the case, to trample down the prisoner’s fundamental and constitutional rights by pronouncing a sentence unauthorized by law.” [Church on Hab. Corp. (2 Ed.), sec. 368; Ex parte Lange, 18 Wall. 163, and other cases cited.] ’
“In this case the commitment recited that the contempt occurred in the presence of the court, when as a matter of fact, as shown by proof aliunde in contravention of the terms of the commitment, the alleged acts were not in the presence of the court. This *698was the situation in the case which called for the foregoing discussion.
“The same point was urged by counsel for petitioner in both of the cases of In re Clark, 208 Mo. 121, and In re Shull, 221 Mo. 623, but the question is not directly passed upon in either.
“In the former case however (208 Mo. l. c. 142) we did say something as to the high character of the writ of habeas corpus, which has the right ring, thus:
‘ ‘ ‘ The circuit attorney brings to our attention the decision of the St. Louis Court of Appeals denying petitioner his discharge from the same judgment and commitment challenged here. It goes without saying that, with this court, a decision bearing the hall-mark of a court of so high authority as the St. Louis Court of Appeals passes current as persuasive and instructive. We do not understand the circuit attorney to make the out-and-out contention that the decision in question rises to the plane of res ad judicata-, but if such be his position, implied or by indirection, it is not sound. A plea of estoppel by record in a habeas corpus ease is good on the same facts where the prisoner has been discharged, but is bad where the prisoner has been remanded, as here. This is so because judges may be likened unto priests attending between the horns of the altar in the temple of justice. So attending, they stand solemnly charged with keeping the lamp of personal liberty in oil, well trimmed and brightly burning. It is so because the liberty of the citizen is an immediate jewel of the law to be sacredly cherished and hedged about wdthal. Therefore, no mere legal fictions, good for use in matters of less moment, or matters of punctilio, or comity between courts, may shield any one restraining an American citizen of his liberty from having the why and wherefore of that restraint summarily looked into by any court of competent jurisdiction in the land. The discretion of one judge in remanding the prisoner does *699not bar tbe discretion of another in discharging the prisoner on habeas corpus. Wherefore, when the great writ goes down — a writ whose origin is beyond the dawn of English history, whose final and triumphant establishment' was a landmark in the evolution of civil liberty, making the hearts of its lovers leap for joy— to the prisoner, the doors of jails open, he comes into court with his shackles dropped and the cause of his imprisonment, the very marrow of it, is laid bare to the utmost verge and minutiae permitted by written iaw. And this, too, no matter what court has theretofore denied relief, unless it be a court of superior jurisdiction. [R. S. 1899, sec. 3546.] ’
If former adjudication in another habeas corpus proceeding will not estop a subsequent inquiry as to facts surrounding the detention of' a citizen, why should it be said that the findings of fact made by the presiding judge of the court against which the offense of contempt was committed, would forever seal the lips of a petitioning citizen from showing the facts surrounding' the judgment committing him. If the high character of the writ under the Constitution is such as to preclude the doctrine of res adjudicata, so long as the petitioner is in custody, why should not the same rule apply to facts surrounding and entering into the particular judgment.
“We are firmly of opinion that, as to contempt judgments, such judgments can be attacked in habeas corpus for (1) want of jurisdiction over the person, (2) want of jurisdiction over subject-matter, and (3) want of jurisdiction in the particular case owing to the facts thereof, although the first two requisites are fully met.
“In other words, as said by the Texas court, ‘nor can the court make contempt of that which is not contempt; and every attempt to do so would be in excess of authority or jurisdiction, as much so as if the court had no authority or power to punish for contempt, *700either in relation to the person or subject-matter. There must be contempt in order to justify punishment for that offense.’
“Proof that there was in fact no contempt should avoid the judgment. We are aware that there are generalization's in the books, which appear opposed to this doctrine, but if we are to give full vitality , to the constitutional writ of habeas corpus, such should be the law. If not, the hearings upon writs of habeas corpus become mere perfunctory proceedings in which we determíne a mere paper case, i. e., (1) has the court jurisdiction of the person and subject-matter, and (2) has the court (whether truly or falsely) recited facts enough to constitute contempt. Such a hearing would be far from the hearing so forcefully put by our Brother Lamm, in Clark’s case, supra, when he said: ‘Wherefore, when the great writ goes down- — a writ whose origin is beyond the dawn of English history, whose final and triumphant establishment was a landmark in the evolution of civil liberty, making the hearts of its lovers leap for joy — to the prisoner, the doors of jails open, he comes into court with his shackles dropped and the cause of his imprisonment, the very marrow of it, is laid, bare to the utmost verge and minutiae permitted by written law.’ The italics are ours. Prison doors are but temporarily opened, if under this great and benign writ we are bound by the mere ipse dixit of a judge finding for us the facts: The leaping of hearts for joy would only last long enough for the State prosecutor to read a false finding of fact in a well written judgment, which finding made contempt wherein there was no contempt; there the ‘very marrow’ of the cause if the imprisonment might be fully shadowed by a perverse finding of facts, which would prevent its being ‘laid bare.’
“Furthermore our statute, section 2468, Revised Statutes 1909, seems to contemplate the practice for which we contend. That section reads: ‘The party *701brought before any court or magistrate, by virtue of any writ of habeas corpus, may deny the material facts set forth in the return, or allege any fact to show, either that his detention or imprisonment is unlawful, or that he is entitled to his discharge; which allegation or denials shall be on oath.’
“II.' Going a step further, I do not agree to. the opinion written, because on the admitted facts there was no contempt .committed. I care' not whose statement of the facts we consider. The petitioner did not fail to answer the questions propounded, when he said: ‘I could not say, possibly I did.’ ‘I could not say, probably I did.’ These two answers answered both questions propounded. The two questions were:
“ ‘Question 1. H. P. Creasy, did you on September 22,' 1911, buy one pint of whisky for Jimmy, the tailor, that works for Harrell?
“ ‘Question 2. H. P. Creasy, did you on Thursday, September 21, 1911, about six o’clock p. m., buy one-half pint of whisky for Tom Newby, from the negro, Squire Bannister,-at Tom Morris’s drugstore?’ ”
“It may be that the answers were not truthful, but they answered the questions. If not truthful the petitioner subjected himself to a charge of perjury, but not to a charge of contempt for refusing to answer a question. There is a marked difference between a refusal to answer a question so as to render one guilty of contempt of a court directing an answer, and untruthfully answering the question. The facts of this record may tend to show perjury, but do not show contempt based on the ground of a refusal to answer questions. Under the admitted facts the trial judge has found contempt, where none in fact exists. He has adjudged contempt where there was no contempt, and in this his judgment is void for want of power to enter the particular judgment. The ipse dixit of no court can make contempt of that which does not rise *702to the level of contempt. If this man has been gnilty of perjury the courts are open, but the summary process for contempt does not lie in such a case.
“III. The petitioner should be discharged for a further reason, apparent upon the face of the record from the circuit court.
“Our statute, Revised Statutes 1909, section 3884, reads: . . Whenever any person shall be committed for any contempt specified in this chapter, the particular circumstances of his offense shall be set forth in the order or warrant of commitment. ’ [R. S. 1899, section 1619.]
“The statutory power to punish for the kind of contempt involved in this case is found in Revised Statutes 1909, section 3881, the material portions of which section are: ‘Every court of record shall have power to punish as for criminal contempt, persons guilty of: . . . fifth, the contumacious and unlawful refusal of any person to be sworn as a witness, or, when so sworn, to refuse to answer any legal and proper interrogatory.’
‘ ‘ The circuit court was proceeding under the latter part of clause five of said section.
“The prisoner was committed upon a certified copy of the court’s judgment placed in the hands of the sheriff as his warrant of commitment. Such judgment, therefore, becomes important. It reads:
“ ‘Now at this day comes W. F. Robinson, foreman of the grand jury, duly impaneled, sworn and charged and now sitting within and for Boone county, Missouri, and reports to the court in writing that one II. P. Creasy, who has been duly subpoenaed to appear as a witness before said grand jury, has refused to answer proper and lawful questions propounded to him, the said II. P. Creasy, by said grand jury, which said questions are submittted to the court in writing *703by the said foreman of said grand jury, and are as follows, to-wit:
“ ‘ “Question No. 1. Did you on September 22, 1911, buy one pint of whisky for Jimmy, the tailor that works for Harrell?
“ ‘ “Question No. 2. Did you, on Thursday, September 21,1911, at about six o’clock p. m., buy one-half pint of whisky for Tom Newby from the negro Squire Banister, at Morris’s drugstore?”
“ ‘And the court having determined that the witness is bound to answer said questions and having informed the grand jury of its decision, the said H. P. Creasy, having persisted in his refusal to answer said questions so propounded to him by said grand jury, is brought before the court, and the questions being read to him and explained and being admonished by the court to answer said questions, still refuses and declines to answer said questions and says and announces to the court that he will not answer said questions, and the court, believing and finding that the refusal of said witness to answer said questions is wilful and contumacious and in contempt of said grand jury and of this court, doth find the said H. P. Creasy to be guilty of contempt of this court and doth order and adjudge that the said H. P. Creasy, for said contempt of court, be punished by imprisonment in the county jail of Boone county, Missouri, for a term and period of six months.
“ ‘And the clerk of this court is directed to forthwith make out a commitment for the said H. P. Creasy and deliver the same to the sheriff or keeper of the jail of Boone county, directing him to receive and imprison the said H. P. Creasy for the term aforesaid.’
“This judgment, to my mind, fails to measure up to the demands of the statute. Under the statute, the particular cirmmstances of his offence shall be set forth in the order or warrant of commitment. The order in this case does set forth the questions asked *704the petitioner, bnt does not undertake to give tbe response made by tbe petitioner. If tbe petitioner said ‘I refuse to answer those questions,’ this faot should be set- out, and not tbe mere conclusion of tbe court that tbe petitioner bad refused to answer the questions. If tbe petitioner responded in any other way, bis response should be set out, and not tbe court’s conclusion of what that response was. This case emphasizes our discussion of these statutes in the case of In re Shull, 221 Mo. l. c. 627. In that case we discharged tbe petitioner because tbe commitment stated conclusions rather than facts and circumstances. In this case the return of tbe sheriff, made a part of tbe record proper before this court, says ‘that tbe judge then explained to tbe said H. P. Creasy that, what tbe grand jury wanted was an unequivocal answer to their questions — that is, “Yes” or “No,” and that tbe event being of such recent occurrence that be, tbe said PI. P. Creasy, certainly should be able to remember them and make definite reply; that thereupon said PI. P. Creasy replied to tbe said judge of said circuit court, “I can’t give them any different answer- — ■ that is tbe best I can 'do for you. ’ ’ ’
“This return further and previously shows that at tbe time tbe petitioner was before tbe court tbe court was there informed of tbe fact that petitioner bad answered tbe questions 1 and 2 to tbe grand jury by tbe following answers: ‘That to said question No. I, H. P. Creasy made tbe following answer: “I could not say — possibly I did.” That to question No. 2, II. P. Creasy made tbe following answer: “I cannot say- — probably I did.” ’
‘ ‘ This fact and tbe circumstance should have been stated in tbe order of commitment and judgment. In contempt cases it is facts and circumstances which go to make up tbe contempt which must be set forth and not tbe legal conclusions of tbe judge as to are tbe facts and circumstances.
*705“In Shull’s case the court said:
“ ‘Contempt of court is a specific criminal offense, and a fine imposed is a judgment in a criminal case. Tlie adjudication is a conviction, and the commitment in consequence thereof is execution. [Church on Habeas Corpus (2 Ed.), section 308; Ex parte Kearney, 7 Wheat. 38.] It is in recognition of this principle that the General Assembly, by the foregoing’ statutory provisions, requires that when a citizen is committed to prison for contempt, the commitment itself shall contain “the particular circumstances of his offense,” or in the language of section 3576, the contempt itself must be plainly and specially charged in the commitment. When the commitment in this case is tested in the crucible of the law it is found to fall far short of the requirements of the statute. Similar statutes are found in other States. If we look at the recitals of the order leading up to the adjudication of the contempt there is no effort made-to state the particular questions, the refusal to answer which constitute the contempt. We are simply told that the petitioner had treated the court disrespectfully in refusing to answer proper and legal questions propounded to him. It is not even found that said questions were material and pertinent, but aside from this last consideration the •statute requires the facts themselves to be stated, not merely the court’s conclusions that the questions were legal and proper, and when we come to the adjudication of the contempt itself, it is not even put upon the ground of the refusal to answer questions, but the finding and the only finding is that petitioner had treated the court disrespectfully. In what manner or how the petitioner had treated the court disrespectfully the court did not adjudge and state in its judgment. If it should be said it can be inferred by the matter of inducement set out in the record, the answer of all the courts is that as this is a criminal proceeding *706by wbicb the citizen is deprived of his liberty, presumptions and intendments will not be indulged in in order to sustain a conviction for contempt of court. . . . In California the statute .requires that the court or officer make a statement of the facts. In Ex parte Shortridge, 90 Pac. 478, the order committing-an attorney for contempt recited that he “interrupted” the court proceedings, without stating.what he did, and it was held it did not comply with the statute requiring the court to recite the facts. The court quoted with approval the statement of the Supreme Court in Schwarz v. Superior Court, 111 Cal. 106, to-wit: “The offense being criminal in its nature, both the charge and the finding and judgment of the court thereon are to be strictly construed in favor of the accused,” and hence the order of adjudication must state facts which show the prisoner guilty of contempt, not mere conclusions, and such is the obvious meaning and purpose of our statutes, sections 1619 and 3578, Revised Statutes 1899. [9 Cyc. 48 and 50.] Without further discussion, we think the judgment of contempt and the commitment are fatally defective in not finding and adjudging the facts which would show petitioner had acted so disrespectfully towards the circuit court as to constitute a contempt within the statute.’-
“In the case at bar had the judgment showed the facts, i. e., that questions one and two had been propounded by the grand jury, and that petitioner had answered such questions to the grand jury in the manner above indicated; that these answers were before the court; that the court informed the petitioner that what the grand jury wanted was answers ‘Yes’ or ‘No’ to each question, and to such suggestion of the court the petitioner responded ‘I can’t give them any different answer — this is the best I can do for you,’ we would have an entirely different case before us. We would have the actual facts as admitted by all the par*707ties, and not this mere legal conclusion of the judge that the witness ‘refused to answer questions.’
“This case fully demonstrates the wisdom of the law which requires an outline of the facts and circumstances rather than the court’s conclusions. The- return on file here and made under oath further says: ‘The said circuit judge announced that he was convinced from the manner of the replies of said witness to the questions, and from his general demeanor whilst before and in the presence of the court that he, the said H. P. Creasy, was wilfully and intentionally withholding proper information sought by the grand jury;’ yet neither the return made to this court, nor the judgment nisi undertakes to reveal the facts. The petitioner’s manner of answering the questions is not given, nor his demeanor even vaguely described. We have only the bare naked conclusions.
“Upon the record itself this petitioner must be discharged. He may be guilty of perjury and this is a whisky case, but sound habeas corpus law must be written even in whisky cases. We cannot have different doctrines of habeas corpus law, one applicable to whisky cases, and the other for the higher toned cases.
“The Constitution guards the liberty of the felon with the same eagle eye that it does the infant and pure girl. In each-when unlawful detention is charged, the facts of that detention must be laid bare. In contempt proceedings which result in detention of one’s liberty, the law says that the facts and circumstances of the contumacious acts must be spread of record in the commitment or order of commitment. Such was not done here, and petitioner’s legal rights have been invaded, even though he be an ordinary bootlegger. With the latter charge we have nothing to do here, but the law furnishes a forum for the orderly prosecution of such offenders,'as well as for the felon-who has been *708guilty of perjury. Bootleg’ging and perjury, however, are not necessarily contempts of court.
“IV. The judgment is void on the face of the record, for other reasons, (a) the punishment fixed, six months in jail, is in violation of section 3882, Revised Statutes 1909. That section reads:
“ ‘Punishment for contempt may be by fine or imprisonment in the jail of the county where the court may be sitting, or both in the discretion of the court; but the fine in no case shall exceed the sum of fifty dollars, nor the imprisonment ten days; and where any person shall be committed to prison for the nonpayment of any such fine, he shall be discharged at the expiration of thirty days.’
“I am aware that this section has been declared unconstitutional in the case of State ex inf. v. Shepherd, 177 Mo. 205, and Railroad v. Gildersleeve, 219 Mo. 170, but I think those cases are wrong and ought to be overruled.
“In the Gildersleeve case, supra, our brother Lamm, in an exhaustive dissenting opinion discusses this statute. I thought then and I think now that his opinion is unanswerable. I shall not rediscuss the question there so elegantly presented. A reference to that opinion will suffice. To my mind the sooner some of the broad doctrine of both the Shepherd and Gildersleeve cases is overruled, the better it will be for the jurisprudence of the State. Let those cases be overruled to the’ extent indicated in the dissenting opinion in the Gildersleeve case, supra, (b) But there is a further reason for holding this judgment bad. The judgment should only have committed the petitioner to jail until such time as ‘he give such evidence.’ Upon the giving of such evidence he should be discharged. Section 5081, Revised Statutes 1909, provides that witnesses who refuse to testify before a grand jury shall be brought before the court and said section 5081 also *709provides, as to the duties of the court, this: ‘who shall proceed therein in the same manner as if the witness had been interrogated and refused to answer in open court.’ This procedure is thus outlined by section 6372, Revised Statutes 1909: ‘ . . . A person summoned as a witness, and attending, who shall refuse to give evidence which may lawfully be required to be given by such person, on oath or affirmation, may be committed to prison by the court, or other person authorized to take his deposition or testimony, there to remain, without bail, until he gives such evidence.’
“This section limits the imprisonment to such time as the witness shall give such testimony. Upon the giving of such testimony he is, perforce of the law, purged of the contempt or contumacious act. This seems to have been the construction given this statute from the early case of Word v. State, 2 Mo. 120, in the year 1827, down to this date.
“'So that we say for these reasons apparent from the face of the record the petitioner should be discharged. To the end that the importance of this little case to jurisprudence might be seen, we have elaborated more than should have been done in an opinion, but the sacredness of constitutional provisions has prompted the act and is our only excuse^ therefor.”
In accordance with the views expressed in the foregoing opinion, the petitioner should be discharged. It is so ordered.
All concur, except ValUcmt, C. J., not sittting.